            Case 1:20-cv-02146-TJK Document 53 Filed 11/20/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 SAAD ALJABRI,
           Plaintiff,
 v.                                                   Civil Action No. 20-2146 (TJK)

 MOHAMMED BIN SALMAN BIN
 ABDULAZIZ AL SAUD, et al.,
           Defendants.

______________________________________________________________________________

         DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF THEIR
     MOTION FOR ACCESS TO SEALED RECORDS AND THE OPPORTUNITY
        TO PROPOSE REDACTIONS FOR CONFIDENTIAL INFORMATION
                         IN ANY UNSEALED FILINGS
______________________________________________________________________________

A.     The Court Should Grant the Appearing Defendants, Through Their Counsel,
       Access to All Sealed Filings

       Plaintiff Saad Aljabri (“Aljabri”) successfully moved this Court to authorize methods of

alternative service on many Defendants on the basis of an ex parte sealed submission. The

Appearing Defendants’1 deadline to respond to Aljabri’s Complaint is December 7, 2020, just

two weeks away. The Appearing Defendants need to view Aljabri’s ex parte submission to

assess whether the purported alternative service complied with the Federal Rules and due

process, and to draft a motion to dismiss for improper service should they choose to file one.2


       1
         The Appearing Defendants are Youssef Alrajhi, Mohammed Alhamed, Bader Alasaker,
Prince Mohammed bin Salman Abdulaziz Foundation, Khalid Ibrahim Abdulaziz Algasem,
Ibrahim Hamad Abudlrahman Alhomid, Ahmed Alassiri, Saud Alqahtani, Saud Abdulaziz
Alsaleh, Mishal Fahad Alsayed, Bandar Saeed Alhaqbani, Layla Abuljadayel, and Mohammed
bin Salman bin Abdulaziz Al Saud.
       2
         Aljabri made two additional sealed ex parte filings on November 6, ECF No. 50; ECF
No. 51, after this motion was filed. The Appearing Defendants seek access to those filings as
well, which are not mentioned in Aljabri’s opposition.

                                                -1-
          Case 1:20-cv-02146-TJK Document 53 Filed 11/20/20 Page 2 of 7




        Aljabri appears to concede (at 6) that the Appearing Defendants “ ‘must have the ability

to review Plaintiff ’s filings relating to alternative service in their entirety to assess whether the

alternative methods of service requested by Plaintiff were consistent with the Federal Rules and

due process.’ ” Yet Aljabri qualifies that concession by asserting that the Appearing Defendants

should only “have access to all relevant portions of the filings” and that he should be able to

withhold portions that he deems “not relevant to the Served Defendants’ arguments.” That is not

how our adversarial system works. A litigant is not entitled to seek relief based on ex parte

submissions and then decide for himself what portions of those submissions are relevant to

arguments the opposing parties might make in opposition to that relief.

        Such a result would prejudice the Appearing Defendants and would “ ‘conflict with a

fundamental precept of our system of justice: a fair hearing requires a reasonable opportunity to

know the claims of the opposing party and to meet them.’ ” Chekkouri v. Obama, 158 F. Supp.

3d 4, 5-6 (D.D.C. 2016) (quoting United States v. Microsoft Corp., 56 F.3d 1448, 1464 (D.C.

Cir. 1995) (per curiam)). Aljabri’s proposed solution – that the Appearing Defendants receive

the information needed to challenge service only if they waive their right to mount such a

challenge – is simply facetious and underscores how Aljabri unfairly seeks to hinder the

Appearing Defendants’ ability to respond to his Complaint.

        None of Aljabri’s arguments justifies withholding from the Appearing Defendants any

portion of Aljabri’s ex parte submissions. Aljabri cites (at 5-6) cases granting ex parte motions

for alternative service. But, regardless of whether Aljabri should have been permitted to file his

motion on an ex parte basis in the first instance, the issue here is whether, after Aljabri

purportedly effectuated the alternative service authorized by the Court, he can continue to

withhold portions of that ex parte submission. Critically, Aljabri has cited no case in which a



                                                  -2-
          Case 1:20-cv-02146-TJK Document 53 Filed 11/20/20 Page 3 of 7




court has withheld an ex parte motion for alternative service from a defendant, once counsel has

formally appeared on behalf the defendant.

       American Express Co. v. Xiongwen Rui, 2019 WL 1858101 (D. Ariz. Apr. 25, 2019),

cited by the Appearing Defendants in their motion, illustrates why access to Aljabri’s submission

is necessary. In Rui, the district court initially issued an order authorizing alternative service on

the basis of an ex parte submission. Id. at *1. Once the defendant had been served and the court

granted him access to the plaintiff ’s submission, the defendant submitted uncontroverted

evidence showing that the plaintiff ’s submission was misleading. Id. As a result, the court

vacated its alternative service order, concluding that it would not have ordered the alternative

service had it not been misled by the plaintiff ’s submission. Id. at *2. Aljabri attempts (at 4-5

n.4) to distinguish Rui on the basis that service under the Hague Convention was available in

Rui, but that misses the point entirely. Rui shows that, even where a court initially grants

alternative service based on an ex parte submission, the defendant ultimately must have an

opportunity to test the accuracy and propriety of that submission.

       Aljabri’s further assertion that the proposed redactions relate to supplemental service

methods not used by Plaintiff does not render them irrelevant. Aljabri’s full submission regarding

all the potential methods of service is relevant in assessing the propriety of that request. A

district court’s decision to authorize alternative service is highly fact-dependent, requiring “ ‘a

showing that the circumstances are such that the court’s intervention is necessary.’ ” Baliga v.

Link Motion Inc., 385 F. Supp. 3d 212, 220 (S.D.N.Y. 2019) (quoting Wei Su v. Sotheby’s, Inc.,

2018 WL 4804675, at *3 (S.D.N.Y. Oct. 3, 2018)). Aljabri’s request to now “withdraw[ ] the

redacted portions of the Plaintiff ’s filings,” which he claims are now “irrelevant to any issues

before the Court,” and have them “stri[cken] . . . from the record,” Opp. 7 n.6, is unavailing.



                                                 -3-
            Case 1:20-cv-02146-TJK Document 53 Filed 11/20/20 Page 4 of 7




Aljabri has already obtained an order from the Court approving methods of alternative service on

the basis of his full submission, including the redacted portions. He cannot unring that bell.

        Finally, Aljabri’s assertion that disclosure of the redacted information could hinder future

efforts at supplemental service – should any prove necessary – cannot justify his request to

continue withholding that information from the Appearing Defendants. Aljabri’s claim is

entirely speculative, while the prejudice to the Appearing Defendants of having to respond to the

Complaint without full information about service is immediate and certain. Moreover, even if

the Court were to credit Aljabri’s supposed need to keep this information from the Appearing

Defendants, it could still be disclosed to the Appearing Defendants’ counsel on an “outside

counsel only” basis. See Chekkouri, 158 F. Supp. 3d at 6 (rejecting potential harm from

disclosing ex parte filings to petitioner’s counsel where “the Protective Order in this case

prohibits petitioner’s counsel from releasing the filing, or any information contained therein,

. . . to petitioner’s own client”).

B.      The Court Should Give the Appearing Defendants the Opportunity To Review and
        Propose Redactions to the Filings It Ordered Unsealed

        Before the Court lifts the stay on its order granting Aljabri’s Motion to Unseal and makes

those filings public, see Order, ECF No. 48 (Nov. 2, 2020), the Court should give the Appearing

Defendants the opportunity to review the filings and propose any appropriate redactions for

confidential information. Again, Aljabri concedes that the Appearing Defendants have a

legitimate interest in protecting any confidential contact information. He asserts (at 3), however,

that the sealed filings do not contain any such information.3 We of course accept that



        3
         Contrary to Aljabri’s assertion (at 1, 3), Defendants have not conceded or
acknowledged that the contact information Aljabri used to effectuate the purported alternative
service was “accura[te],” “true,” or “correct.”

                                                -4-
            Case 1:20-cv-02146-TJK Document 53 Filed 11/20/20 Page 5 of 7




representation as made in good faith, but the Appearing Defendants should still be allowed to

review the filings in the first instance to make their own judgment whether the filings contain

any information that implicates the Appearing Defendants’ confidentiality interests. If Aljabri is

correct that the filings contain no confidential information, then granting the Appearing

Defendants’ request will result in only a brief delay before the filings are made available to the

public.

                                          CONCLUSION

          For the foregoing reasons, the Court should grant the Appearing Defendants (1) access,

through their counsel, to all sealed filings and orders in this case; and (2) the opportunity to

review any filing that the Court has ordered unsealed and propose redactions for any confidential

information.




                                                 -5-
          Case 1:20-cv-02146-TJK Document 53 Filed 11/20/20 Page 6 of 7




Dated:   November 20, 2020            Respectfully submitted,

/s/ Mitchell R. Berger                /s/ Michael K. Kellogg

Mitchell R. Berger (DC 385467)        Michael K. Kellogg (DC 372049)
Alan T. Dickey (DC 496403)            Gregory G. Rapawy (DC 493973)
SQUIRE PATTON BOGGS (US) LLP          Andrew C. Shen (DC 500071)
2550 M Street, N.W.                   KELLOGG, HANSEN, TODD, FIGEL &
Washington, D.C. 20037                   FREDERICK, P.L.L.C.
(202) 457-6000                        1615 M Street, N.W., Suite 400
                                      Washington, D.C. 20036
Attorneys for Defendants              (202) 326-7900
Mohammed Alhamed, Youssef Alrajhi,
and Layla Abduljadayel                Attorneys for Defendant
                                      Mohammed bin Salman bin Abdulaziz
/s/ Barry J. Pollack                  Al Saud

Barry J. Pollack (DC 434513)          /s/ William W. Taylor, III
THE LAW OFFICES OF BARRY J.
   POLLACK, LLC                       William W. Taylor, III (DC 84194)
1629 K Street, N.W., Suite 300        Margarita K. O’Donnell (DC 1005972)
Washington, D.C. 20006                ZUCKERMAN SPAEDER LLP
(202) 230-9647                        1800 M Street, N.W., Suite 1000
                                      Washington, D.C. 20036
Attorney for Defendants               (202) 778-1800
Saud Alqahtani, Ahmed Alassiri,
Khalid Ibrahim Abdulaziz Algasem,     Attorneys for Defendants
Mishal Fahad Alsayed, Ibrahim Hamad   Bader Alasaker and Prince Mohammed
Abdulrahman Alhomid, Saud Abdulaziz   bin Salman bin Abdulaziz Foundation
Alsaleh, and Bandar Saeed Alhaqbani   d/b/a MiSK Foundation




                                         -6-
          Case 1:20-cv-02146-TJK Document 53 Filed 11/20/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I certify that on November 20, 2020, I electronically filed the foregoing Reply

Memorandum in Support of Defendants’ Motion for Access to Sealed Records and the

Opportunity To Propose Redactions for Confidential Information in Any Unsealed Filings, using

the ECF system, which sent notice of filing in this matter to all counsel of record.



                                                    /s/ Michael K. Kellogg___

                                                    Michael K. Kellogg
                                                    Attorney for Defendant
                                                    Mohammed bin Salman bin Abdulaziz Al Saud
